Citation Nr: 0401306	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945 and was a prisoner of war (POW) from September 1944 to 
May 1945.  

The veteran died in September 1998, and the appellant is his 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 RO decision, which denied 
service connection for the cause of the veteran's death.  



FINDINGS OF FACT

1.  The veteran died in September 1998, and his death 
certificate lists the cause of death as metastatic lung 
cancer, with tobacco use listed as a contributing cause of 
death; at the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 70 
percent disabling, and peptic disease, rated as 20 percent 
disabling.  

2.  There is convincing evidence to show that the veteran's 
service-connected PTSD caused him to use tobacco products 
after service.  

3.  There is convincing evidence to show that the veteran's 
use of tobacco products as a result of the service-connected 
PTSD was a substantial factor in causing metastatic lung 
cancer.  

4.  There is convincing evidence to show that the veteran's 
metastatic lung cancer would not have occurred but for the 
use of tobacco products caused by the service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The veteran's tobacco-related metastatic lung cancer was 
proximately due to or the result of his service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 
7104 (West. 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

2.  The now service-connected metastatic lung cancer caused 
or contributed substantially or materially in producing his 
death.  38 U.S.C.A. §§ 1110, 1310, 5108, 7104 (West 2002); 38 
C.F.R. § 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision, Statement of the Case, and Supplemental 
Statement of the Case, the RO has notified the appellant of 
the evidence needed to substantiate her claim.  Further, in a 
July 2001 letter, the RO also notified the appellant of what 
evidence she was responsible for obtaining and what evidence 
the VA would procure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to assist the 
appellant in obtaining evidence for her claim.  Additionally, 
the RO has provided the appellant with the opportunity for a 
hearing, but she declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

The appellant contends that service connection for the cause 
of the veteran's death should be granted on the basis that 
his death was the result of nicotine dependence that was in 
turn aggravated by his service-connected PTSD.  At the time 
of the veteran's death, service connection was in effect for 
PTSD (rated as 70 percent disabling) and peptic disease 
(rated as 20 percent disabling).  

Of record is the veteran's death certificate, which indicates 
that the veteran died in September 1998 and lists the cause 
of death as metastatic lung cancer.  Tobacco use was listed 
as contributing to the cause of death.  

The applicable laws and regulations provide that when any 
veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. § 
1310.  A death will be considered to result from a service-
connected disability when the evidence establishes that 
disability which is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

As noted further in the Board's Remand of July 2001, the 
President signed Public Law No. 105-178, "Transportation 
Equity Act for the 21st Century" (TEA 21), on June 9, 1998, 
which amended 38 U.S.C.A. §§ 1110 and 1131 to preclude 
payment of VA compensation for disability resulting from a 
tobacco-related disease or injury that became manifest during 
a veteran's military service or to the requisite degree of 
disability during a presumptive period specified in 38 
U.S.C.A. § 1112 or 1116.  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act), Public Law No. 105-206, which struck out provisions of 
Public Law No. 105-178 concerning the amendment to 38 
U.S.C.A. §§ 1110 and 1131 and inserted a new section that 
prohibited service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  

The new section, codified at 38 U.S.C.A. § 1103, does not 
preclude establishment of service connection based upon a 
finding that a disease or injury became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes made by Public Law No. 105-206 permit payment of 
compensation for tobacco-related disabilities that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service.  

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2003).  

In pertinent part, 38 C.F.R. § 3.300 provides that "(a) For 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  38 C.F.R. 
§ 3.300 (2003).  

Service connection, however, is not precluded where the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  38 C.F.R. § 3.300.  For purposes of this section, 
"otherwise shown" means that the disability or death can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service.  38 C.F.R. § 3.300.  

In September 2002, the Board requested an opinion from VA 
General Counsel concerning questions involved in the 
appellant's appeal.  The Board received a response to its 
request in October 2003.  The appellant was notified of that 
response in November 2003.  

The Board had requested whether under 38 U.S.C. §§ 1103, 
1110, and 1131 service connection may be established for a 
tobacco-related disability or death on the basis that the 
disability or death was secondary to a service-connected 
mental disability that caused the veteran to use tobacco 
products.  

General Counsel in VAOGCPREC 6-2003 (October 28, 2003) held 
essentially that neither 38 U.S.C. § 1103(a) nor VA's 
implementing regulations at 38 C.F.R. § 3.300 bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  

General Counsel further held that adjudicators must resolve 
(1) whether the service-connected disability caused the 
veteran to use tobacco products after service; (2) if so, 
whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the 
secondary disability may be service connected.  VAOGCPREC 6-
2003 (October 28, 2003).  

After careful review, the Board finds that in the appellant's 
case these questions are answered in the affirmative.  The 
veteran's fatal metastatic lung cancer may be service 
connected.  Accordingly, service connection for the cause of 
the veteran's death is warranted.  

The appellant submitted several opinions from the veteran's 
treating physicians, which support her claim.  

Specifically, one of the veteran's private treating 
physicians indicated in a September 1998 letter that he had 
followed the veteran for his lung cancer and severe 
emphysema.  He noted that the veteran had had evidence of 
severe chronic obstructive pulmonary disease (COPD) 
characterized by severe emphysema that was without question 
related to his prior history of smoking.  

He further stated that the veteran's nonsmall cell lung 
cancer was also almost without question related to his 
history of tobacco abuse.  He opined that the stresses of the 
veteran's military years made him much more vulnerable to 
developing a smoking habit that eventually contributed to his 
death.  

In a March 1999 statement, a physician involved with the 
veteran's treatment at the VA Medical Center from 1988 until 
his death noted that the veteran "had smoked cigarettes 
since WWII and had developed a nicotine addiction over time, 
which his psychiatric condition most likely played a 
significant part in."  

The physician opined that the gravity of the veteran's 
psychiatric condition undoubtedly doomed his attempts at 
smoking cessation to failure, and thus contributed to his 
eventual demise.  

In a February 1999 statement, a second physician involved in 
treating the veteran at the VA Medical Center from 1988 until 
1997 noted that the veteran had been addicted to cigarettes 
since his service in the Army during WWII.  

This physician stated that although the veteran acknowledged 
that he should have stopped smoking, he indicated that his 
nerves would not permit him to give up the habit.  The 
physician concluded that the veteran had died from cancer in 
September 1998 as a result of years smoking, refractory to 
cure because of his severe PTSD.  

In light of the foregoing medical evidence, the Board 
concludes that the requirements of service connection for the 
cause of the veteran's death have been met.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



